Order issued January 10, 2013




                                             In The
                                    Court of Appeal

                                      No. 05-11-00883-CV
                                      No. 05-11-00884-CV
                                      No. 05-11-00885-CV
                                      No. 05-11-00886-CV
                                      No. 05-11-00887-CV
                                      No. 05-11-00888-CV

                             IN RE PHILIPPE PADIEU, Relator
                 Original Proceeding from the 219th Judicial District Court
                                    Collin County, Texas
                    Trial Court Cause Nos. 219-82276-07, 219-82277-07,
                219-82278-07, 219-82279-07, 219-82280-07, and 219-82705-07


                                           ORDER
                            Before Justices Francis, Myers, and Evans

       Pursuant to the January 9, 2013 opinion of the Court of Criminal Appeals in Philippe Padieu

v. Court of Appeals of Texas, Fifth District, No. AP-76,727, this Court’s July 19, 2011 op~mon ~s

WITHDRAWN and its orders of that date are VACATED. We REINSTATE the petition for writ

of mandamus in these cases. The Court requests that real party ~n interest and respondent file a

response to the petition by January 30, 2012. The Clerk of the Court is DIRECTED to send a copy

of this order to the Court of Criminal Appeals.




                                                      JUSTICE